SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q _X_QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-15260 American Rare Earths and Materials, Corp. (Exact name of Registrant as specified in its charter) Nevada 98-0669413 (State or other jurisdiction of incorporation or organization) (Internal Revenue Service Employer Identification No.) 200 Queens Quay East, Unit #1, Toronto, Ontario, Canada, M5A 4K9 (Address of Principal Executive Offices) 416-362-2121 Registrant’s telephone number, including area code Indicate by check whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company [ X ] Check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the last practicable date, 25,709,829 shares of common stock, par value $0.001 per share as of May 13, 2011. 1 American Rare Earths and Materials, Corp. and Subsidiaries (Formerly known as Element 21 Golf Company) INDEX Page Number PART I. FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as ofMarch 31, 2011 and June 30, 2010 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statement of Changes in Shareholders’ Equity (Deficit) for the Nine months Ended March 31, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II OTHER INFORMATION Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults upon Senior Securities 19 Item 4 Removed and Reserved 19 Item 5 Other Information 19 Item 6 Exhibits 20 SIGNATURES 22 EXHIBITS 2 PART 1 - FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements AMERICAN RARE EARTHS AND MATERIALS, CORP. AND SUBSIDIARIES (FORMERLY KNOWN AS ELEMENT 21 GOLF COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2011 June 30, 2010 - ASSETS - CURRENT ASSETS: Cash and cash equivalents (includes restricted cash of $83,674, Note 13) $ $ Short-term investments - Accounts receivable - net of allowance for doubtful accounts of $28,663 Accrued receivable - Inventories, net Prepaid expenses and other current assets TOTAL CURRENT ASSETS INTANGIBLE ASSET SUBJECT TO AMORTIZATION,NET - FIXED ASSETS, NET TOTAL ASSETS $ $ - LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) - CURRENT LIABILITIES: Accounts payable $ $ Royalty payable Accrued expenses Accrued expenses – related parties - Deferred revenue Dividends payable Loan payable – shareholder - Due to Zeroloft Corp. TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Accrued expenses - Accrued expenses – related parties - Accounts payable – related parties Loans and advances – officer/shareholder TOTAL LONG-TERM LIABILITIES SHAREHOLDERS’ EQUITY (DEFICIT): Preferred stock, $0.10 par value, authorized undesignated 2,447,000 shares, no sharesissued and outstanding - - Series A Convertible Preferred stock, $0.001 par value, authorized 2,200,000 shares, 2,113,556 shares issued and outstanding as of March 31, 2011 and June 30, 2010 Series B Convertible Preferred stock, $0.10 par value, authorized 353,000 shares, 352,945 sharesissued and outstanding as ofMarch 31, 2011 and June 30, 2010 Common stock, $0.001 par value; 300,000,000 shares authorized, 24,913,904 and 21,877,608 issued and outstanding at March 31, 2011 and June 30, 2010, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS’EQUITY (DEFICIT) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ See notes to condensed consolidated financial statements 3 AMERICAN RARE EARTHS AND MATERIALS, CORP. AND SUBSIDIARIES (FORMERLY KNOWN AS ELEMENT 21 GOLF COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE AND THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Nine months Ended March 31, Three months Ended March 31, REVENUES $ COSTS OF SALES GROSS PROFIT GENERAL ANDADMINISTRATIVE EXPENSES (Note 5) LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income 1 Interest expense ) ) - ) ) ) 1 ) LOSS BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes - NET LOSS ) Dividends on Series B Preferred Convertible stock ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Basic and diluted net loss per share available to common stockholders $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding See notes to condensed consolidated financial statements 4 AMERICAN RARE EARTHS AND MATERIALS, CORP. AND SUBSIDIARIES (FORMERLY KNOWN AS ELEMENT 21 GOLF COMPANY) CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED MARCH 31, 2011 (Unaudited) Series A Convertible Preferred Stock Series B Convertible Preferred Stock Number of Issued and Outstanding Common Stock CommonStock Additional Paid-In Capital Accumulated Deficit Total Shareholders’ Equity (Deficit) Balance June 30, 2010 $ ) $ Issuance of common stock for services - - - Issuance of stock warrants for services - Exercise of warrants - Dividends on Series B Convertible Preferred Stock, paid in common stock - - ) - Net loss - ) ) Balance March 31,2011 $ ) $ ) See notes to condensed consolidated financial statements 5 AMERICAN RARE EARTHS AND MATERIALS, CORP. AND SUBSIDIARIES (FORMERLY KNOWN AS ELEMENT 21 GOLF COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Compensatory common stock and warrants Depreciation Amortization of intangible asset Impairment of intangible asset - Amortization of debt discount - Non-cash foreign exchange - Accrued interest ) ) Changes in: Accounts receivable ) Inventories Prepaid expenses and other current assets ) Accounts payable, accrued expenses and royalty payable Deferred revenue ) Due to Zeroloft Corp. ) - Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from (purchase of) short-term investments ) Purchase of fixed assets - ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of loan payable - shareholder ) ) Exercise of warrants Net cash provided by (used in) financing activities ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $
